Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species Fig. 2, claims 1, 2, 10 in the reply filed on 12/16/20 is acknowledged.
Claims 3-9, 11-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kikuchi (US 20120160808).
 	Regarding claim 1, Kikuchi teaches in Fig. 1 a semiconductor manufacturing apparatus (100 [0048]) comprising: a stage (Es chuck 120 [0051]) configured to support a semiconductor substrate (Fig. 1); and a conductive annular member (focus ring 124 which is thermally conductive [0092]) provided at an outer circumferential portion of the stage (124 is at an outer edge of 120 Fig. 1) and configured to enclose the semiconductor substrate (124 surrounds wafer W Fig. 1) when supported on the stage (Fig. 1), wherein the stage has a groove (Fig. 7a, b annular recess [0109]) that is provided below a lower portion of an inner circumferential end of the annular member (Fig. 7a, 232 is below at least the lower surface of an inner ledge/end of 124).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20120160808) as applied to claim 1 and further in view of Ohata (US 20120061351).
 	Regarding claim 10, Kikuchi teaches the semiconductor manufacturing apparatus according to claim 1, but does not teach wherein the inner circumferential end of the annular member is a slanted surface, However, Ohata teaches in Fig. 1, 3 [0077] the inner circumferential end of the annular member (focus ring 210 [0074]) is a slanted surface. It would have been obvious to modify Kikuchi with said feature in order to reduce variation of a plasma sheath thickness Ohata [0077] and improve plasma processing uniformity at wafer’s edge. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718